In the United States Court of Federal Claims
                                OFFICE OF SPECIAL MASTERS


*************************
LAURIE WEHMEYER,           *
                           *                          No. 12-416V
               Petitioner, *                          Special Master Christian J. Moran
                           *
v.                         *                          Filed: May 14, 2013
                           *
SECRETARY OF HEALTH        *                          Stipulation; influenza (flu) vaccine;
AND HUMAN SERVICES,        *                          Guillain-Barré Syndrome (GBS);
                           *                          attorneys’ fees and costs
               Respondent. *
*************************

Anne C. Toale, Maglio Christopher & Toale, Sarasota, FL, for petitioner;
Gordon E. Shemin, United States Department of Justice, Washington, DC, for respondent.

                                   UNPUBLISHED DECISION1

        On May 14, 2013, the parties filed a stipulation concerning the petition for compensation
filed by Laurie Wehmeyer. In her petition, Ms. Wehmeyer alleges that the influenza (“flu”)
vaccine, which is contained in the Vaccine Injury Table (the “Table”), 42 C.F.R. §100.3(a), and
which she received on December 7, 2011, caused her to develop Guillain-Barré syndrome
(“GBS”). Petitioner further alleges that she experienced residual effects of this injury for more
than six months. Petitioner represents that there has been no prior award or settlement of a civil
action for damages on her behalf as a result of her condition.

          Respondent denies that the flu vaccine caused petitioner’s alleged GBS, and/or any other
injury.

       Nevertheless, the parties agree to the joint stipulation, attached hereto as Appendix A.
The undersigned finds said stipulation reasonable and adopts it as the decision of the Court in
awarding damages and attorneys’ fees and costs, on the terms set forth therein.




1
 The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17, 2002),
requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b), the
parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
       Compensation awarded in that stipulation includes:

    A. A lump sum payment of $110,000.00 in the form of a check payable to petitioner,
       Laurie Wehmeyer. This amount represents compensation for all damages that
       would be available under 42 U.S.C. §300aa-15(a); and

    B. A lump sum of $13,253.00 in the form of a check payable jointly to petitioner and
       petitioner’s attorney, Anne Carrión Toale, for attorneys’ fees and costs available
       under 42 U.S.C. §300aa-15(e), and, in compliance with General Order #9, petitioner
       incurred no out-of-pocket expenses in proceeding on the petition.

        In the absence of a motion for review filed pursuant to RCFC, Appendix B, the clerk is
directed to enter judgment in case 12-416V according to this decision and the attached
stipulation.2

       Any questions may be directed to my law clerk, Tucker McCarthy, at (202) 357-6392.

       IT IS SO ORDERED.

                                                    s/Christian J. Moran
                                                    Christian J. Moran
                                                    Special Master




2
  Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each party filing
a notice renouncing the right to seek review by a United States Court of Federal Claims judge.